In an action by a resident and taxpayer of the Incorporated Village of Brightwaters for a judgment (1) declaring that the vote and the residís thereof on “ County Wide Village Question Humber One ”, submitted to the electorate pursuant to the proposed Suffolk County Charter (L. 1958, ch. 278, § 1206, subd. 2), as conducted in said village are void and ineffective to transfer the Police Department of the Village of Brightwaters to the Police Department of the County of Suffolk, (2) directing the village to conduct another special election at which the county-wide question can be properly submitted to the voters of the said village, and (3) enjoining respondents from interfering with the Police Department of the Village of Brightwaters *940and its personnel until the election be held and the results determined, the appeal is from an order granting a motion to dismiss the complaint on the grounds that the court did not have jurisdiction of the subject of the action, that appellant did not have legal capacity to sue, and that the complaint failed to state facts sufficient to constitute a cause of action. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta and Kleinfeld, JJ.